ORDER
Following a jury trial, appellant Ronald Blewett was convicted of the offenses of murder in the first degree, § 565.020 RSMo 2000;1 armed criminal action, § 571.015, RSMo; forcible rape, § 566.030, RSMo; forcible sodomy, § 566.060, RSMo; kidnapping, § 565.110, RSMo; and burglary in the first degree § 569.160, RSMo.
He now appeals his convictions of murder in the first degree and armed criminal action, contending that there was insufficient evidence presented at trial from which the jury could find him guilty beyond a reasonable doubt. Specifically, he contends that there was insufficient evidence for the jury to find that he had committed the murder after deliberation *921and “cool reflection upon the matter.” We affirm. Rule 30.25(b).
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.

. Further statutory citations are to RSMo 2000, unless otherwise indicated.